FILED
                                                                    United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                         Tenth Circuit

                           FOR THE TENTH CIRCUIT                            July 7, 2016
                       _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
MARK ALAN LANE,

     Petitioner - Appellant,

v.                                                        No. 16-3078
                                                 (D.C. No. 5:16-CV-03056-JWL)
CLAUDE MAYE, Warden,                                        (D. Kan.)

     Respondent - Appellee.
                     _________________________________

                           ORDER AND JUDGMENT*
                       _________________________________

Before LUCERO, MATHESON, and BACHARACH, Circuit Judges.
                 _________________________________

      Mark Lane appeals the dismissal of his 28 U.S.C. § 2241 petition. Exercising

jurisdiction under § 1291, we affirm.

      Lane pled guilty to conspiracy to launder monetary instruments and conspiracy

to possess with intent to distribute methamphetamine in the Southern District of

Indiana. He is detained at the U.S. Penitentiary in Leavenworth, Kansas. Lane’s

convictions were affirmed on direct appeal, United States v. Lane, 52 F. App’x 838



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
(7th Cir. 2002), and his § 2255 motion was denied, see United States v. Lane, 2005
WL 1421496 (S.D. Ind. June 16, 2005) (unpublished).

      Lane then filed a § 2241 petition in the District of Kansas alleging that his

sentence is invalid and his judgment of commitment is void. The district court

dismissed the petition without prejudice, concluding Lane’s challenge should have

been brought in the sentencing court under § 2255. Lane filed a motion to reconsider

and a Rule 59(e) motion, both of which were denied. Lane timely appealed.

      We review de novo the dismissal of a § 2241 petition. Brace v. United States,

634 F.3d 1167, 1169 (10th Cir. 2011). We agree with the district court that Lane’s

petition attacks the legality of his conviction. Such filings generally must be made as

§ 2255 motions in the sentencing court. Id.1 The district court properly determined

that it lacked jurisdiction over Lane’s petition. See Abernathy v. Wandes, 713 F.3d
538, 557-58 (10th Cir. 2013).

      The district court’s dismissal for lack of jurisdiction is AFFIRMED. Because

Lane has not advanced a “reasoned, nonfrivolous argument on the law and facts in

support of the issues raised on appeal,” Watkins v. Leyba, 543 F.3d 624, 627 (10th




      1
         Lane does not advance any substantive argument on appeal regarding
§ 2255(e)’s savings clause, and has thus waived the issue. See Adler v. Wal-Mart
Stores, Inc., 144 F.3d 664, 679 (10th Cir. 1998) (“Arguments inadequately briefed in
the opening brief are waived.”); see also Garrett v. Selby Connor Maddux & Janer,
425 F.3d 836, 840 (10th Cir. 2005) (“[P]ro se parties [must] follow the same rules of
procedure that govern other litigants.” (quotation omitted)).
                                           2
Cir. 2008) (quotation omitted), his motion to proceed in forma pauperis is DENIED.


                                         Entered for the Court


                                         Carlos F. Lucero
                                         Circuit Judge




                                         3